1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 3/21/2022, claims 1,2, 4-10, 12-22 are pending. 
Allowable Subject Matter
Claims 1,2, 4-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a wearable electronic device and the construction of the housing as part of an electrical and optical sensing system for a user wearing the device. Examiner makes note that prior Pandya (US 20190072912 A1) and Prest (US 20190045642 A1) for teaching devices with similar features (plurality of openings, optical panes and sensors), however the present claims include language directed towards a plurality of recesses, “each of the plurality of openings positioned closer to a center of the base plate than a periphery of the base plate, the second surface of the base plate defining a plurality of recesses, the entirety of each of the recesses being positioned farther from the center of the base plate than each of the openings”. This disposition of recesses surrounding central openings and the sensor disposed within one of the recesses to measure an electrical or thermal signal represent differences between the present claims and prior art and thus the claims are put in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                 

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8 April 2022